Exhibit 99.1 2009-10 Contact: R. Scott Amann Vice President, Investor Relations (713) 513-3344 CAMERON RECEIVES SECOND REQUEST RELATED TO NATCO ACQUISITION HOUSTON (July 28, 2009) Cameron (NYSE: CAM) has received a request for additional information and documentary material (commonly referred to as a second request) from the Department of Justice with regard to its Hart-Scott-Rodino filing related to the proposed acquisition of NATCO Group Inc., and is in the process of providing the Department of Justice with additional information on certain product lines.
